DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 100-109, 114-115 and 120-127 are pending
Claims 110-113 and 116-119 have been canceled
Claims 120-127 are new
Claims 100,105,106-109 and 114-115 have been amended
Election/Restrictions
Applicant’s election without traverse of claims 100-109, 114 and 115 in the reply filed on 3-23-21 is acknowledged.
Composition claims 116-119 have been canceled

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100-109, 114-115 and 120-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 100 recites the limitation "the alkalinity agent" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The term "higher" in claim 100 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not make clear what range of temperatures are considered higher because no definitive temperature range is recited in the claim or the specification that would make clear what temperature that applicant considers burnt-in soil occurs. The prior art teaches temperatures that burnt-in soils can occur but do not necessary occur based on how the processing is carried out.

Claim 102 recites “a stabilizer, a biocide, a buffer… a stabilizer, a biocide, or a buffer”. It is unclear if the second recitation of “a stabilizer, a biocide, a buffer” is the same or different from the first recitation.

Claim 105 recites “the alkalinity agent” however claim 105 depends from claim102 which defines “another alkalinity agent”, and claim 102 depends from claims 100 which recites “the alkalinity agent”. It is unclear which alkalinity agent is referred to in claim 105.

105 recites the limitation "the sequestrant" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 106 recites providing “a formulation comprising a sequestrant and an alkalinity agent” however claim 106 depends from claim 100 which also defines a “formulation” and recites “the alkalinity agent”. It is unclear if these are the same formulation and alkalinity agent’s recited in claim 100 or different.

Claim 107 recites providing “an alkalinity agent” however claim 107 depends from claims 106 and 100 which also defines “an alkalinity agent” and “the alkalinity agent”. It is unclear if these are the same alkalinity agent’s recited in claim 100 and 106 or different alkalinity agent. 

Claim 114 refers to “a cleaning solution”, however, claim 100 from which claim 114 depends also refers to “a cleaning solution”. It is unclear if these are the same cleaning solutions or difference cleaning solutions.

Claim 115 recites the cleaning solution comprises … from about 0.05 wt% to about 0.5 wt% by weight” however claim 115 depends from claim 114 and 100 and claim 100 restricts the amount of alkalinity agent to “an amount of from about 0.1 wt% to about 0.5 wt% by weight of the cleaning solution”. It is therefore unclear what the required range of the alkalinity agent in the cleaning solution is. Additionally, claim 115 recites “the cleaning solution” however, claims 115 depends from claims 114 which 

Claims 101-109, 114-115 and 120-127 are rejected as being dependent on an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 127 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 127, added in amendments filed 3-23-21, recites “wherein the formulation comprises up to about 97.7 wt% of the product stabilization solvent…and water, all by weight of the formulation”. Therefore, claim 127 appears to recites that water is not the product stabilization solvent, however, the only example of the product stabilization solvent given in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 100-109, 114-115, 120 and 123-127 are rejected under 35 U.S.C. 103 as being unpatentable over Theyssen et al. US 2015/0152364 (US’364).

Regarding claim 100, US’364 teaches methods are provided which include a method of cleaning, sanitizing, or disinfecting (abstract). US’364 further teaches in some embodiments, the cleaning, sanitizing, or disinfecting composition is a concentrated composition (formulation). Concentrated solution of the cleaning, sanitizing, or disinfecting composition is combined with diluent (e.g., water) to form a use-solution (para. 69-70) (preparing a cleaning solution from a formulation). In some embodiments, the method of cleaning, sanitizing, or disinfecting is a clean-in-place (CIP), sanitize-in-place (SIP), a clean-out-of-place (COP), or a sanitize-out-of-place (SOP) method. COP and SOP systems include readily accessible substrates of industrial equipment, including wash tanks, soaking vessels, holding tanks, scrub sinks, vehicle parts washers, noncontinuous batch washers and systems, and the like. CIP and SIP systems include the internal components of industrial equipment such as tanks, lines, dairy), and juices. Industrial equipment (e.g., brewery or dairy equipment) may be cleaned sanitized, or disinfected using CIP or SIP techniques (73-75) (contacting the cleaning solution with the dairy processing equipment to be cleaned). CIP or SIP techniques can employ the present cleaning, sanitizing, or disinfecting solution with cold (e.g., 4 °C., 10°C., 15°C.), ambient, or heated (e.g., 40°C.) water (para. 76) (raising a temperature of the cleaning solution to less than about 50°C). Therefore, US’364 teaches a method of cleaning a dairy processing equipment, the method comprising: preparing a cleaning solution from a formulation; contacting the cleaning solution with the dairy processing equipment to be cleaned; and raising a temperature of the cleaning solution to less than about 50°C. US’364 further teaches the methods comprise compositions that consists of or consist essentially of one or more agents. In certain embodiments, the one or more agents, or a salt thereof, comprise an alkaline additive (alkalinity agent). Soil removal is commonly achieved using alkaline cleaning compositions. Non-limiting examples of an alkaline additive include caustic soda (NaOH 50%), caustic potash (KOH 50%), lithium hydroxide, silicates (e.g., Pyramid K66, potassium trisilicate solution 33.5-35.5%), ammonia, monoethanolamine (e.g., 99%). The concentration of alkaline additive useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, or a range between and including any two of these values (para. 42-52), which overlaps the claimed range of wherein the cleaning solution comprises the alkalinity agent in an amount of from about 0.1 wt% to about 0.5 wt% by weight of the cleaning solution. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the cleaning solution comprises the alkalinity agent in an amount of from about 0.1 wt% to about 0.5 wt% by weight of the cleaning solution because US’364 teaches overlapping ranges for the alkalinity agent in the cleaning solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.
	
	
US’364 does not require a chlorine in its concentrated solution, therefore US’364 further teaches wherein the formulation is a chlorine-free formulation. US’364 is silent about the operating temperatures of the dairy equipment and the type of soil not being burnt-in. However, it is known to utilize dairy processing equipment at temperatures that would not cause burnt-in residual as evidenced by US979 who teaches that burn on soil can occur when the dairy product is rapidly heated to high temperatures but that may parts of the dairy processing equipment are operated at lower temperatures and that even at high temperatures, burnt on defects can be prevented with more gradual heating (col. 5-7, 13-15 and 17-18). Therefore, it is conventional to opeate dairy processing equipment at a higher temperature such that a surface of the dairy processing equipment is substantially free of burnt-in soil. Therefore, US’364 further teaches wherein the formulation is a chlorine-free formulation, and wherein the dairy processing equipment has not been operated at a higher temperature such that a surface of the dairy processing equipment is substantially free of burnt-in soil.

Regarding claim 101, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches the methods comprise compositions that consists of or consist essentially of one or more agents. In certain embodiments, the one or more agents, or a salt thereof, comprise an alkaline additive. Soil removal is commonly achieved using alkaline cleaning compositions. Non-limiting examples of an alkaline additive include caustic soda (NaOH 50%), caustic potash (KOH 50%), lithium hydroxide, silicates (e.g., Pyramid K66, potassium trisilicate solution 33.5-35.5%), ammonia, monoethanolamine (e.g., 99%). The concentration of alkaline additive useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, or a range between and including any two of these values (para. 42-52), which overlaps the claimed range of wherein a concentration of the alkalinity agent in the cleaning solution is from about 0.1 wt% to about 0.3 wt% by weight of the cleaning solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein a concentration of the alkalinity agent in the cleaning solution is from about 0.1 wt% to about 0.3 wt% by weight of the cleaning solution because US’364 teaches overlapping ranges for the alkalinity agent in the cleaning solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claims 102 and 105, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches includes at least one of water (product stabilization solvent) (para. 69), alcohol or a glycol (a degreaser emulsifier solvent) (para. 41, 48, 54, 62 and 64), a surfactant including alcohol alkoxylate EO/PO (para. 48), one or more alkaline additives (another alkalinity agent) including caustic soda and caustic potash (para. 52), and a hydrotrope and glycolic acid (para. 50-51).


Regarding claim 103, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches the method of cleaning, sanitizing, or disinfecting is a clean-in-place (CIP), sanitize-in-place (SIP), a clean-out-of-place (COP), or a sanitize-out-of-place (SOP) method. COP and SOP systems include readily accessible substrates of industrial equipment, including wash tanks, soaking vessels, holding tanks, scrub sinks, vehicle parts washers, noncontinuous batch washers and systems, and the like (para. 73). CIP or SIP techniques can employ contact times of at least about 2 seconds, about 5 seconds, about 10 seconds, about 15 seconds, about 20 seconds, about 30 seconds, about 60 seconds, about 90 seconds, about 120 seconds, 5 minutes, 15 minutes, 30 minutes, one hour, two hours, or a range between and including any two of these values (para. 76) (holding the cleaning solution in the dairy processing equipment for a time needed to achieve a desired extent of soil removal). The diluted use-solution is applied to soiled industrial equipment to clean, sanitize, or disinfect the industrial equipment. In so doing, the use-solution becomes soiled. In some embodiments, the soiled use-solution can be recovered from the industrial equipment and reused (i.e., optionally recycled) for further cleaning, sanitizing, or disinfecting. Thus, in some embodiments, the method includes discharging the cleaning solution from the dairy processing equipment)(para. 71).

Regarding claim 104, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches CIP or SIP techniques can employ the present cleaning, sanitizing, or disinfecting solution with cold (e.g., 4 °C., 10°C., 15°C.), ambient, or heated (e.g., 40°C.) water (para. 76) (wherein the temperature of the cleaning solution is raised to less than about 40°C).

Regarding claim 106, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches that the cleaning composition can include a sequestrant (para. 44) and the cleaning solution can be made in a concentrated composition prior to use when it is mixed with water, as discussed above (para. 69-70). Therefore the concentrated composition would include a sequestrant and an alkalinity agent, which reads on providing a formulation comprising a sequestrant and an alkalinity agent combining the formulation with water to form the cleaning solution.

Regarding claims 107-109, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 106. US’364 further teaches the product stabilization solvent) the water typically makes up from about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, about 70 wt %, about 80 wt %, about 90 wt %, about 99 wt %, or a range between and including any two of these values of the concentrated aqueous solution (para. 69). Therefore, US’364 teaches values within the claimed ranges for the water in the formulation of up to about 93.7 wt% of a product stabilization solvent, with regard to claim 107, from about 28.5 wt% to about 89.5 wt% of a product stabilization solvent, with regard to claim 108 and from about 41.5 wt% to about 81 wt% of a product stabilization solvent, with regard to claim 109. US’364 further teaches the cleaning solution comprises gycolic acid (a degreaser emulsifier solvent) useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 51). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of degreaser emulsifier solvent required in the concentration solution to achieve the desired amount of degreaser emulsifier solvent in the use solution overlaps the claimed range of 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with regard to claim 107, 2 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claim 108 and 4 wt% to about 6 wt% of a degreaser emulsifier solvent, with regard to claim 109.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with regard to claim 107, from about 2 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claim 108 and from about 4 wt% to about 6 wt% of a degreaser emulsifier solvent, with regard to claim 109 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of hydrotrope useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 50). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of hydrotrope required in the concentration solution to achieve the desired amount of hydrotrope in the use solution overlaps the claimed range of from about 1 wt% to about 20 wt% of a hydrotrope, with regard to claim 107, from about 2.5 wt% to about 15 wt% of a hydrotrope, with regard to claim 108 and from about 4.5 wt% to about 12 wt% of a hydrotrope, with regard to claim 109.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 1 wt% to about 20 wt% of a hydrotrope, with regard to claim 107, from about 2.5 wt% to about 15 wt% of a hydrotrope, with regard to claim 108 and from about 4.5 wt% to about 12 wt% of a hydrotrope, with regard to claim 109 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a sequestrant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 44). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of sequestrant required in the concentration solution to achieve the desired amount of sequestrant in the use solution overlaps the claimed range of from about 0.1 wt% to about 30 wt% of a sequestrant, with regard to claim 107, from about 0.5 wt% to about 27.5 wt% of a sequestrant, with regard to claim 108 and from about 2.25 wt% to about 27 wt% of a sequestrant, with regard to claim 109.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.1 wt% to about 30 wt% of a sequestrant, with regard to claim 107, from about 0.5 wt% to about 27.5 wt% of a sequestrant, with regard to claim 108 and from about 2.25 wt% to about 27 wt% of a sequestrant, with regard to claim 109 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a surfactant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 47). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of surfactant required in the concentration solution to achieve the desired amount of surfactant in the use solution overlaps the claimed range of from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 107, from about 0.5 wt% to about 5 wt% of a surfactant, with regard to claim 108 and from about 0.75 wt% to about 2.5 wt% of a surfactant, with regard to claim 109.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 107, from about 0.5 wt% to about 5 wt% of a surfactant, with regard to claim 108 and from about 0.75 wt% to about 2.5 wt% of a surfactant, with regard to claim 109 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a alkalinity agent useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, or a range between and including any two of these values (para. 52). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of a alkalinity agent required in the concentration solution to achieve the desired amount of a alkalinity agent in the use solution overlaps the claimed range of from about 4 wt% to about 40 wt% of an alkalinity agent, with regard to claim 107, from about 5 wt% to about 15 wt% of an alkalinity agent, with regard to claim 108 and from about 7.5 wt% to about 11 wt% of an alkalinity agent, with regard to claim 109.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 4 wt% to about 40 wt% of an alkalinity agent, with regard to claim 107, from about 5 wt% to about 15 wt% of an alkalinity agent, with regard to claim 108 and from about 7.5 wt% to about 11 wt% of an alkalinity agent, with regard to claim 109 degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 114, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches that the cleaning solution can comprise a sequestrant (para. 44) and that the cleaning solution can be made by preparing a concentrated solution that is diluted when it is used for cleaning. Therefore, US’364 teaches providing a formulation comprising a sequestrant.

US’364 does not teach combining the formulation and the alkalinity agent in water for form a cleaning solution.

However, selecting to prepare the cleaning solution by providing the sequesrant in a concentrated form and adding the alkalinity agent and water  to the concentrated sequestrant is a simple process of selected the order of performing process steps and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’364 to include combining the formulation and the alkalinity agent in water for form a cleaning solution because US’364 teaches that these are steps that must be performed to prepare the cleaning solution and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04 .IV. (C).

Regarding claim 115, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 114. US’364 further teaches overlapping ranges for the amount of sequestrant, concentrated solution and alkalinity agent in the cleaning solution, as discussed above with regard to claims 100 and 107-109. Therefore US’364 teaches overlapping rages for the amount of formulation necessary in the cleaning solution and the amount of alkalinity agent in the cleaning solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the cleaning solution comprising from about 0.10 wt% to about 0.5 wt% of the formulation and from about 0.055 wt% to about 0.50 wt% of the alkalinity agent all by weight of the cleaning solution because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.
	

Regarding claims 120, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 106. A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore, US’364 teaches overlapping ranges for formulation in the cleaning solution to wherein the cleaning solution comprises from about 0.50 wt% to about 5.00 wt% of the formulation based on total weight of the cleaning solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the cleaning solution comprises from about 0.50 wt% to about 5.00 wt% of the formulation based on total weight of the cleaning solution because US’364 teaches overlapping ranges for amount of an alkalinity agent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.


Regarding claim 123, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 100. US’364 further teaches the surfactant can be alkyl C8-C10 polyglycoside (e.g., 70% Triton BG10) (an alkyl polyglucoside) (para. 49).

Regarding claims 124-127, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 106. US’364 further teaches the concentration solution comprises water (product stabilization solvent) the water typically makes up from about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, about 60 wt %, about 70 wt %, about 80 wt %, about 90 wt %, about 99 wt %, or a range between and including any two of these values of the concentrated aqueous solution (para. 69). Therefore, US’364 teaches values within the claimed ranges for the water in the formulation of up to about 97.7 wt% of a product stabilization solvent, with regard to claim 124, from about 45 wt% to about 92.5 wt% of a product stabilization solvent, with regard to claim 125 and from about 40 wt% to about 82.5 wt% of a product stabilization solvent, with regard to claim 126 and up to about 97.7 wt% of a product stabilization solvent and water, with regard to claim 127. US’364 further teaches the cleaning solution comprises gycolic acid (a degreaser emulsifier solvent) useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 51). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of degreaser emulsifier solvent required in the concentration solution to achieve the desired amount of degreaser emulsifier solvent in the use solution overlaps the claimed range of from about 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with regard to claim 124, from about 3 wt% to about 12 wt% of a degreaser emulsifier solvent, with regard to claim 125, from about 8 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claim 126 and from about 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with regard to claim 127.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with from about 3 wt% to about 12 wt% of a degreaser emulsifier solvent, with regard to claim 125, from about 8 wt% to about 10 wt% of a degreaser emulsifier solvent, with regard to claim 126 and from about 1 wt% to about 20 wt% of a degreaser emulsifier solvent, with regard to claim 127 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of hydrotrope useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 50). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of hydrotrope required in the concentration solution to achieve the desired amount of hydrotrope in the use solution overlaps the claimed range of from about 0.1 wt% to about 20 wt% of a hydrotrope, with regard to claim 124, from about 0.2 wt% to about 15 wt% of a hydrotrope, with regard to claim 125, from about 0.5 wt% to about 5 wt% of a hydrotrope, with regard to claim 126 and from about 1 wt% to about 20 wt% of a hydrotrope, with regard to claim 127.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.1 wt% to about 20 wt% of a hydrotrope, with regard to claim 124, from about 0.2 wt% to about 15 wt% of a hydrotrope, with regard to claim 125, from about 0.5 wt% to about 5 wt% of a hydrotrope, with regard to claim 126 and from about 1 wt% to about 20 wt% of a hydrotrope, with regard to claim 127 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a sequestrant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 44). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of sequestrant required in the concentration solution to achieve the desired amount of sequestrant in the use solution overlaps the claimed range of from about 0.1 wt% to about 20 wt% of a sequestrant, with regard to claim 124, from about 1 wt% to about 15 wt% of a sequestrant, with regard to claim 125, from about 3 wt% to about 12 wt% of a sequestrant, with regard to claim 126 and from about 0.1 wt% to about 20 wt% of a sequestrant, with regard to claim 127.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.1 wt% to about 20 wt% of a sequestrant, with regard to claim 124, from about 1 wt% to about 15 wt% of a sequestrant, with regard to claim 125, from about 3 wt% to about 12 wt% of a sequestrant, with regard to claim 126 and from about 0.1 wt% to about 20 wt% of a sequestrant, with regard to claim 127 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

US’364 further teaches the concentration of a surfactant useful in some embodiments generally ranges from about 0.01 wt % to about 0.1 wt %, about 1 wt %, about 2 wt %, about 3 wt %, about 4 wt %, about 5 wt %, about 10 wt %, about 20 wt %, about 30 wt %, about 40 wt %, about 50 wt %, or a range between and including any two of these values (para. 47). A use solution can include about 0.01 to about 10 wt % of a concentrate composition and about 90 to about 99.99 wt % diluent; or about 0.1 to about 1 wt % of a concentrate composition and about 99 to about 99.9 wt % diluent (para. 70). Therefore the amount of surfactant required in the concentration solution to achieve the desired amount of surfactant in the use solution overlaps the claimed range of from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 124, from about 0.5 wt% to about 18 wt% of a surfactant, with regard to claim 125, from about 1 wt% to about 18 wt% of a surfactant, with regard to claim 126 and from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 127.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the formulation comprising from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 124, from about 0.5 wt% to about 18 wt% of a surfactant, with regard to claim 125, from about 1 wt% to about 18 wt% of a surfactant, with regard to claim 126 and from about 0.2 wt% to about 20 wt% of a surfactant, with regard to claim 127 because US’364 teaches overlapping ranges for amount of degreaser emulsifier solvent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Claim 121-122 are rejected under 35 U.S.C. 103 as being unpatentable over US’364 as applied to claim 100 above, and further in view of Kravitz et al. US 2004/0182425 (US’425).

Regarding claims 121, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 106. US’364 further teaches CIP or SIP techniques can employ the present cleaning, sanitizing, or disinfecting solution with cold (e.g., 4 °C., 10°C., 15°C.), ambient, or heated (e.g., 40°C.) water (para. 76). Therefore, US’364 teaches operating the cleaning solution within the use temperature ranges for the cleaning solution discussed in applicants specification (see page 3, and 9, 11). 

US’364 does not explicitly state that the temperature of the cleaning solution prevents foaming of the cleaning solution.

US’425 teaches low temperature cleaning and applying an antimicrobial treatment to food and beverage plant equipment. In addition, the method includes foam profiles which limit their use alone or at high concentration levels in cleaning systems such as CIP circuits that require strict foam control. Anionics are very useful additives to preferred compositions of the present invention. Further, anionic surface active compounds are useful to impart special chemical or physical properties other than detergency within the composition. Anionics can be employed as gelling agents or as part of a gelling or thickening system. Anionics are excellent solubilizers and can be used for hydrotropic effect and cloud point control (para. 61-63). Therefore, one of ordinary skill in the art would be motivated to operate the cleaning process of US’425 in such a way as to prevent foaming of the cleaning solution because US’364 teaches operating the cleaning solution within a temperature 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’364 to include the temperature of the cleaning solution prevents foaming of the cleaning solution because US’364 teaches operating the cleaning solution within a temperature range that applicants discussed this occurs within and US’425 teaches that foaming is undesirable in clean in place processes such as the process of US’364.

Regarding claims 122, the modified method of US’364 teaches the method of cleaning dairy processing equipment of claim 106. US’364 further teaches the cleaning solution can include an amphoteric surfactant (para. 42). 

US’364 does not teach that the amphoteric surfactant is an alkyl amino propionate, a salt of alkyl amino propionate, an alkyl amino dipropionate, a salt of alkyl amino dipropionate, or any combination thereof.

US’425 teaches further teaches amphoteric surfactants can be broadly described as derivatives of aliphatic secondary and tertiary amines, in which the aliphatic radical may be straight chain or branched and wherein one of the aliphatic substituents contains from about 8 to 18 carbon atoms and one contains an anionic water solubilizing group, e.g., carboxy, sulfo, sulfato, phosphato, or phosphono. Amphoteric surfactants are subdivided into two major classes known to those of skill in the art and alkyl beta-amino dipropionates (para. 82-89). Therefore, US’425 teaches that common amphoteric surfactants known in the art of cleaning industrial equipment used in the food and beverage industry include alkyl amino dipropionates.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’364 to include that the amphoteric surfactant is an alkyl amino dipropionate because US’425 teaches that common amphoteric surfactants known in the art of cleaning industrial equipment used in the food and beverage industry include alkyl amino dipropionates and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713